Name: Commission Regulation (EEC) No 747/87 of 16 March 1987 amending Regulation (EEC) No 684/87 introducing a countervailing charge on cucumbers originating in the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 75/ 18 17. 3 . 87Official Journal of the European Communities COMMISSION REGULATION (EEC) No 747/87 of 16 March 1987 amending Regulation (EEC) No 684/87 introducing a countervailing charge on cucumbers originating in the Canary Islands Community must apply in its trade with the Canary Islands, for products covered by Annex II to the EEC Treaty, the general arrangements which it applies in its foreign trade ; Whereas, in accordance with Article 4 of the said Protocol, the products, including cucumbers, specified in Annex A to the Protocol, qualify for preferential arrange ­ ments, subject to the tariff quota opened by way of Commission Regulation (EEC) No 4044/86 (*), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 684/87 (3) introduced a countervailing charge on cucumbers origina ­ ting in the Canary Islands ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of cucumbers originating in the Canary Islands must be altered, Whereas, in accordance with Article 1 (5) of Protocol 2 to the Act of Accession of Spain and Portugal (4), the HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 684/87, 14,06 and 14,65 ECU are hereby replaced by 30,40 and 31,67 ECU. Article 2 This Regulation shall enter into force on 17 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . \z) OJ No L 119, 8 . 5 . 1986, p. 46. (3) OJ No L 65, 10 . 3 . 1987, p. 6 . (4) OJ No L 302, 15. 11 . 1985, p. 9 . n OJ No L 377, 31 . 12. 1986, p. 8 .